DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a panel provided with at least one aerodynamic element movable at least…”.  As written it is unclear if the panel is movable or if the at least one aerodynamic element is movable, rendering the scope of the claim unascertainable by one having ordinary skill in the art.  For examination purposes, as best understood by the Examiner in view of the specification, the limitation will be interpreted as referring to the panel as movable, not the aerodynamic element.  Examiner suggest amending the claim language to clarify the scope of the invention.
Claims 2-7 are also indefinite by virtue of their dependency on Claim 1.
Claims 2, 4, and 7 recite the limitation "the aerodynamic element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear to which aerodynamic element of the at least one aerodynamic element Applicant is referring.  For examination purposes, as best understood by the examiner in view of the specification, the limitation will be interpreted as “the at least one aerodynamic element”.  Examiner suggests amending the claim as such to overcome the antecedent basis and indefiniteness issues.
Claims 3 and 5-6 are also indefinite by virtue of their dependency on Claims 2 or 4.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arce et al. (US 2016/312763), hereinafter: “Arce”.
In Reference to Claim 1
Arce teaches:
A system(10,70; P[0005]-P[0009]) for re-energizing streamflow in control surfaces of aircraft(interpreted as intended use), comprising:
a panel(70) provided with at least one aerodynamic element(76) movable at least between a rest position(Fig 7a; P[0086]), where the at least one aerodynamic element does not protrude from the panel(Fig 7a; P[0086]), and a use position(Fig 7b; P[0087]), where the at least one aerodynamic element protrudes from the panel(Fig 7b; P[0087]), acting as a vortex generator(P[0091]), wherein said at least one aerodynamic element is a die-cut portion(“partial cut-outs”; P[0080]) of said panel that is hinged(along the “bend line” at the base end of 74a, 76a) to a remainder of said panel(P[0080, P[0084], P[0085]).
Further, regarding intended use in the preamble, the statement of intended use in the preamble does not distinguish over the prior art apparatus since the system of Arce teaches all required structural limitations and is capable of being used in a control surfaces of an aircraft, the system of Arce anticipates the claimed invention. See MPEP 2111.02.II 
In Reference to Claim 2
Arce teaches:
The system for re-energizing streamflow in control surfaces of aircraft according to claim 1(see rejection of claim 1 above), wherein in the use position, the aerodynamic element defines a deflection angle(α) with respect to the panel(Fig 7b; P[0087]).
In Reference to Claim 3
Arce teaches:
The system for re-energizing streamflow in control surfaces of aircraft according to claim 2(see rejection of claim 2 above), wherein said deflection angle is variable(α is variable; P[0087]).
In Reference to Claim 4
Arce teaches:
The system for re-energizing streamflow in control surfaces of aircraft according to claim 1(see rejection of claim 1 above), wherein the aerodynamic element comprises a fixed end(76a) joined to the panel(P[0080]), said fixed end defining a control line(bend line 78), and a movable end(76b; Fig 6, 7b, 8).
In Reference to Claim 5
Arce teaches:
The system for re-energizing streamflow in control surfaces of aircraft according to claim 4(see rejection of claim 4 above), wherein the movable end has a pointed shape(as clearly shown in Fig 5, 6, 8, and 9 movable end 76b is pointed).
In Reference to Claim 6
Arce teaches:
The system for re-energizing streamflow in control surfaces of aircraft according to claim 4(see rejection of claim 4 above), wherein the fixed end is divided in a plurality of sections(as clearly shown in Fig 5, 6, 8 and 9, the fixed end 76a is divided into a plurality of sections).
In Reference to Claim 7
Arce teaches:
The system for re-energizing streamflow in control surfaces of aircraft according to claim 1(see rejection of claim 1 above), wherein the aerodynamic element comprises at least one longitudinal slot(as shown in Fig 8, each of the plurality of aerodynamic elements has at least one longitudinal slot defining a gap between 72 and 76).
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190315459 A1
LANGENBACHER; Peter
US 10906631 B2
García Nieto; Carlos et al.
US 9464532 B2
Sutton; Drew
US 8657238 B2
Fox; Bruce R. et al.
US 10358208 B2
Lin; John C. et al.
US 6837465 B2
Lisy; Frederick J. et al.
US 10731626 B2
Arce; Carlos et al.
US 10408192 B2
Gonzalez; Alejandro Gomez et al.
US 5253828 A
Cox; Ronald A.
EP 2908001 A1
GONZALEZ ALEJANDRO GOMEZ


	The above references are cited for teaching similar vortex generators applicable to control surfaces of aircraft.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745